DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 5-8, 10-15, and 21-23) in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would not place undue burden on the Examiner.  This is not found persuasive because separate searches and separate consideration of the claims is required since the product of Group I does not require the particular elements of the process of Group II (Group I includes a label and system including an ionic species that may be identified, but is not necessarily identified, by mass spectrometry, while Group II requires a specific method of ionic detection, which does not specifically require mass spectrometry). These disparate elements require different search terms and different consideration of the limitations of these claims. Therefore, examination of all claims would place undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10-15, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5 recite “an article”. The claims and specification do not provide any structure or description which may inform one of ordinary skill in the art as to what specific device and/or structure is required for the article.
Claims 6-8, 10-15, and 21-23 inherit the limitations of claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10-15, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitation “means for associating the label with an article” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any suitable apparatus which may be capable of performing the function of associating the label with an article, as recited in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “an article”. It is unclear what structure is required by this limitation and no particular device can be ascertained as to mean the article.

Claim 5 recites “an article”. It is unclear what structure is required by this limitation and no particular device can be ascertained as to mean the article.

Claims 6-8 and 10-12 inherit the limitations of claim 1.

Claim 13 recites the limitation "the chemical tag" in claim 1.  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not specify that the tag is a chemical tag.

Claims 14, 15, and 21-23 inherit the limitations of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7, 8, 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. U.S. PGPUB No. 2011/0198496.

Regarding claim 1, Ikegami discloses a label (trace), comprising: a means (“displacement calculation means” [0028]) for associating the label (trace) with an article (sample plate) (“the irradiation trace… can be used to identify each sample plate (and the sample on the plate)” [0027]); and a tag (sample) associated with the label (trace) (“the irradiation trace… can be used to identify each sample plate (and the sample on the plate) “ [0027]), the tag (sample) comprising at least one analyte capable of generating an ionic species under a set of conditions (“ionizing a sample by a matrix assisted laser desorption ionization” [0040]), wherein the ionic species is associated with a characteristic of the article (each ionic species identifies a particular sample, which is associated with a particular sample plate: “measurement information can be associated with each sample plate by using a visual feature of an irradiation trace or the arrangement or pattern of a plurality of irradiation traces, whereby each sample can be correctly identified and prevented from being mistaken for another sample even in the case of handling a large number of samples or analyzing a plurality of samples having extremely similar appearances” [0049]), and wherein the ionic species is identifiable by mass and/or ion mobility spectrometry (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]).
Since the samples (tags) themselves are sequentially prepared slices of a larger sample (“a set of samples prepared by consecutively slicing the same biological tissue” [0012]), each sample is unique, and the samples are uniquely array across the multiple sample plates (“it is possible use the irradiation trace as an identifier for distinguishing sample plates (and samples)” [0031]). Therefore the irradiation trace (label), sample plate (article), and sample (tag), including the information of the ionized sample, are all associated with one another by “The information stored in the plate-associated data storage” [0085].

Regarding claim 5, Ikegami discloses a system configured for identification of an article (sample plate), comprising: a label (trace) associated with the article (sample plate), the label comprising a tag (sample); the tag (sample) comprising one or more analytes capable of generating an ionic species under a set of conditions (“ionizing a sample by a matrix assisted laser desorption ionization” [0040]); and a component (matrix) configured for volatizing the analyte such that the ionic species is generated ([0040]); wherein presence or absence of the one or more ionic species is configured to be detected, by a detector, the detector comprising a mass or ion mobility spectrometry component (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]), and8334631.1Application No.: 16/825,2793 Docket No.: C1485.70002US01Amendment dated August 3, 2020 First Preliminary Amendmentwherein the one or more ionic species are associated with a characteristic of the article (where the characteristic is the specific sample location on the sample plate; this location is unique in identifying the specific sample plate, since the samples are unique and arrayed across multiple sample plates (“a set of samples prepared by consecutively slicing the same biological tissue” [0012])).

Regarding claim 7, Ikegami discloses that the at least one analyte comprises two more types of ionic species – since each sample is a different sample (“a set of samples prepared by consecutively slicing the same biological tissue” [0012]) and each sample would therefore produce a different set of ions and therefore different ionic spectrum when analyzed by mass spectrometry (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]).

Regarding claim 8, Ikegami discloses that the at least one analyte is applied at a plurality of spatially-distinct locations (the sample is arranged two-dimensionally on the sample plate – “the point at which the mass analysis is to be performed is two-dimensionally moved on the sample 4” [0061]).

Regarding claim 10, Ikegami discloses that the characteristic corresponds to at least serialization of the article (“a set of samples prepared by consecutively slicing the same biological tissue” [0012])).

Regarding claim 11, Ikegami discloses that the label (irradiation trace) comprises a second identifiable component (“it is possible to create a plurality of irradiation traces whose arrangement or pattern directly represents a specific meaning” [0033]).

Regarding claim 21, Ikegami discloses that the tag comprises a reactive matrix material configured to generate one or more ions (“ionizing a sample by a matrix assisted laser desorption ionization method including the successive steps of applying a matrix to a sample held on the sample plate removed from the apparatus body, setting the sample plate in the apparatus body, and throwing a laser beam from a laser irradiation unit onto the sample with the matrix applied thereto to ionize the sample” [0017]).

Regarding claim 22, Ikegami discloses that the tag comprises a reactive matrix material configured to generate one or more ions (“ionizing a sample by a matrix assisted laser desorption ionization method including the successive steps of applying a matrix to a sample held on the sample plate removed from the apparatus body, setting the sample plate in the apparatus body, and throwing a laser beam from a laser irradiation unit onto the sample with the matrix applied thereto to ionize the sample” [0017]). The matrix material is a thermal fragmentation component configured to generate one or more ions, since Shimada et al. U.S. PGPUB No. 2014/0353485 teaches, with respect to MALDI ionization in general (the ionization method of Ikegami), “in the MALDI process, the laser… energy is initially converted into thermal energy by the matrix substance which surrounds the target substance, and this thermal energy is used as the ionization energy for the target substance.” [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Yamada et al. U.S. PGPUB No. 2009/0057552.

Regarding claim 6, Ikegami discloses a label (irradiation trace) capable of identifying an article (sample plate) – “the irradiation trace… can be used to identify each sample plate (and the sample on the plate)” [0027]. However, Ikegami does not explicitly disclsoe that the label further comprises a marker comprising an optical barcode, watermark, hologram, RFID, invisible ink, dyes, colorimetric markers, fluorescent markers, nanoparticles, nanorods, quantum dots, antibodies, proteins, and/or nucleic acids.
Yamada discloses a label (“barcode or QR code” [0051]), comprising: a means 2 for associating the label with an article 4 (“The barcode or QR code on the introduced sample plate 4 is observed by the sample plate ID code observing and reading device 2 and the ID code of the plate is read. At this time, information about distortion in the sample plate 4 may also be read simultaneously” [0051]); and a tag 5 associated with the label (“A mixture solution 5 of the sample and matrix is dripped according to the marks on the sample plate 4” [0049]), the tag comprising at least one analyte capable of generating an ionic species under a set of conditions (“The sample spot 5 is irradiated with light emitted from the laser 3 to ionize the sample spot 5” [0053]), wherein the ionic species is identifiable by mass and/or ion mobility spectrometry (“A measurement for mass analysis is started in the mass analyzer of the mass spectrometer” [0053]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation trace or Ikegami with the barcode/QR code of Yamada in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.

Regarding claim 12, Ikegami discloses a label (irradiation trace) capable of identifying an article (sample plate) – “the irradiation trace… can be used to identify each sample plate (and the sample on the plate)” [0027], and discloses a second identifiable component (“it is possible to create a plurality of irradiation traces whose arrangement or pattern directly represents a specific meaning” [0033]). However, Ikegami does not explicitly disclose that the label further comprises a marker comprising an optical barcode, watermark, hologram, RFID, invisible ink, dyes, colorimetric markers, fluorescent markers, nanoparticles, nanorods, quantum dots, antibodies, proteins, and/or nucleic acids.
Yamada discloses a label (“barcode or QR code” [0051]), wherein a second identifiable component that is also a barcode or QR code since Yamada discloses a plurality of “codes or marks” wherein “A barcode or QR code (quick response code) can be used as the code indicating the identification information about the sample plate and as the codes indicating the information about the topography of the surface of the sample plate” [0023].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation trace or Ikegami with the barcode/QR code of Yamada in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Wuijckhuijse et al. U.S. PGPUB No. 2012/0018628.

Regarding claim 13, Ikegami discloses the claimed invention except that there is no explicit disclosure that the tag (sample to which matrix is applied [Abstract]) is activated or degraded by the presence of water, reactive chemicals, sterilization process, or excessive temperature.
Wuijckhuijse discloses a tag (sample to which matrix is applied) which is activated or degraded by the presence of water, reactive chemicals, sterilization process, or excessive temperature (“Typically, the matrix material starts to degrade at temperatures of about 90° C. or more” [0024]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the matrix solution of Wuijckhuijse in order to expose and therefore ionize proteins within a sample (as described in paragraph [0010] of Wuijckhuijse).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Doroshenko et al. U.S. PGPUB No. 2018/0076014.

Regarding claim 14, Ikegami discloses a method of MALDI mass spectrometry (“using an ion source for ionizing a sample by matrix assisted laser desorption/ionization (MALDI)” [0001]) but does not disclose whether the generated ions for analysis are positive or negative ions.
Doroshenko discloses a MALDI ionization mass spectrometry method wherein “both positive and negative ionized species are initially generated such as adducts with surrounding matrix molecules” [0030].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the ionization of Doroshenko in order to perform a more complete ionization of a sample when such ionization would necessarily create both positive and negative ions, thereby allowing the methods of Ikegami to be applied more broadly to a range of different sample types.

Regarding claim 15, Ikegami discloses a method of MALDI mass spectrometry (“using an ion source for ionizing a sample by matrix assisted laser desorption/ionization (MALDI)” [0001]) but does not disclose whether the generated ions for analysis are positive or negative ions.
Doroshenko discloses a MALDI ionization mass spectrometry method wherein “both positive and negative ionized species are initially generated such as adducts with surrounding matrix molecules” [0030].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the ionization of Doroshenko in order to perform a more complete ionization of a sample when such ionization would necessarily create both positive and negative ions, thereby allowing the methods of Ikegami to be applied more broadly to a range of different sample types.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Harrison U.S. PGPUB No. 2018/0039806.

Regarding claim 23, Ikegami discloses that the label (irradiation trace) is a unique identifying mark formed via printing, mechanical abrasion, or embedding on the article (“At a portion near the laser irradiation point, the sample plate 3 melts due to the heat, whereby a pit-like irradiation trace is formed” [0067]). However, there is no explicit disclosure that the label is a barcode.
Harrison discloses using a barcode for encoding information about an article (“The first object may be a label or tag and the second object may be an object to be identified by the identification device” [0175]) on which the barcode is printed (“the tag 190T also has a conventional barcode 192 printed thereon” [0204]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the barcode of Harrison in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881